Name: 94/500/EC: Council Decision of 21 February 1994 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Poland amending Annex IVb to the Interim Agreement between the European Coal and Steel Community and the European Economic Community, of the one part, and the Republic of Poland, of the other part, and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part
 Type: Decision
 Subject Matter: European construction;  trade;  land transport;  Europe
 Date Published: 1994-08-05

 Avis juridique important|31994D050094/500/EC: Council Decision of 21 February 1994 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Poland amending Annex IVb to the Interim Agreement between the European Coal and Steel Community and the European Economic Community, of the one part, and the Republic of Poland, of the other part, and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part Official Journal L 202 , 05/08/1994 P. 0019 - 0019 Finnish special edition: Chapter 11 Volume 32 P. 0121 Swedish special edition: Chapter 11 Volume 32 P. 0121 COUNCIL DECISION of 21 February 1994 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Poland amending Annex IVb to the Interim Agreement between the European Coal and Steel Community and the European Economic Community, of the one part, and the Republic of Poland, of the other part, and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (94/500/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Annex IVb to the Interim Agreement and to the Europe Agreement concluded with Poland is to be amended at the Polish authorities' request by means of an Agreement in the form of an exchange of letters, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the Republic of Poland amending Annex IVb to the Interim Agreement between the European Coal and Steel Community and the European Economic Community, of the one part, and the Republic of Poland, of the other part, and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, is hereby approved on behalf of the European Community. The text of the Agreement and a declaration by the Community concerning it are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 21 February 1994. For the Council The President Th. PANGALOS